Case 2:17-cv-07639-SJO-KS Document 647-2 Filed 01/15/20 Page 1 of 2 Page ID
                                #:29068



 1 JEFFREY I. WEINBERGER (State Bar No. 56214)
   jeffrey.weinberger@mto.com
 2 TED DANE (State Bar No. 143195)
   ted.dane@mto.com
 3 GARTH T. VINCENT (State Bar No. 146574)
   garth.vincent@mto.com
 4 BLANCA F. YOUNG (State Bar No. 217533)
   blanca.young@mto.com
 5 PETER E. GRATZINGER (State Bar No. 228764)
   peter.gratzinger@mto.com
 6 ADAM R. LAWTON (State Bar No. 252546)
   adam.lawton@mto.com
 7 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue, 50th Floor
 8 Los Angeles, California 90071-3426
   Telephone: (213) 683-9100
 9 Facsimile:   (213) 687-3702
10 GEOFFREY D. BIEGLER (State Bar No. 290040)
   biegler@fr.com
11 GRANT T. RICE (admitted pro hac vice)
   rice@fr.com
12 FISH & RICHARDSON P.C.
   12390 El Camino Real
13 San Diego, CA 92130
   Telephone: (858) 678-5070
14 Facsimile:  (858) 678-5099
15 Attorneys for Defendant-Counterclaimant
   KITE PHARMA, INC.
16
                        UNITED STATES DISTRICT COURT
17
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
18
19
   JUNO THERAPEUTICS, INC.,                Case No. 2:17-cv-07639-SJO-KS
20 MEMORIAL SLOAN KETTERING
   CANCER CENTER, AND SLOAN                [PROPOSED] ORDER GRANTING
21 KETTERING INSTITUTE FOR                 KITE PHARMA. INC.’S SECOND
   CANCER RESEARCH,                        APPLICATION FOR LEAVE TO
22                                         FILE UNDER SEAL EXHIBIT 1 IN
            Plaintiffs,                    SUPPORT OF BENCH BRIEF
23                                         REGARDING REFERENCE TO
        vs.                                THE COURT’S CLAIM
24                                         CONSTRUCTION DECISION
   KITE PHARMA, INC.,
25
            Defendant.
26
27 AND RELATED COUNTERCLAIMS
28
Case 2:17-cv-07639-SJO-KS Document 647-2 Filed 01/15/20 Page 2 of 2 Page ID
                                #:29069



 1        The Court, having considered Kite Pharma. Inc.’s Second Application for
 2 Leave to File under Seal Documents Re: Kite Pharma Inc.’s Emergency Objections
 3 to Plaintiffs’ End Run Around the Court’s Daubert Order, Including Exhibits and
 4 Testimony of Edward Dulac, finds that good cause exists to maintain under seal the
 5 following documents filed conditionally under seal:
 6
 7             Sealed Document                             Disposition
     Kite Pharma Inc.’s Emergency              Granted
 8
     Objections to Plaintiffs’ End Run
 9   Around the Court’s Damages-Related
10   Daubert Order, Including Exhibits and
     Testimony of Edward Dulac
11   Exhibit 1                                 Granted
12
13        IT IS SO ORDERED.

14
15
16 Dated:___________________
17                                           Hon. S. James Otero
                                             UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                             -1-
